department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date pa cbs br1 gl-705191-00 uil memorandum for north central area_counsel msr nce stp from michael arner senior technical reviewer cc pa cbs subject this responds to your federal_tax_lien priority question concerning the above referenced taxpayer legend m corp h t amount a b corp m amount b date a date b date c date d date e date f date g amount c amount z background gl-705191-00 the taxpayer sold all of the stock in m corp to t who elected himself as the new president of the corporation the taxpayer received as payment a note from the corporation m corp note promising to pay him amount a the taxpayer purchased b corp from m as payment m received a note from the taxpayer for amount b as security the taxpayer assigned m a security_interest in the m corp note but m both failed to file or record a security_interest or take possession of the m corp note the taxpayer and his wife filed a bankruptcy case nothing is known about this bankruptcy case other than the debtors were discharged on date a and the bankruptcy case was closed on date b on date c and date d the service filed notices of federal_tax_lien nftl in h on date e a revenue_officer served a notice_of_levy on m corp to seize the taxpayer’s property and rights to property namely the remaining payments on the m corp note on date f m corp honored the levy and paid the service amount z on date g the taxpayer defaulted on a payment of amount c to m who now requests that the levy be partially released and amount c be remitted to m m’s theory is that m has a security_interest in the note that primed the federal_tax_lien discussion sec_6321 states the lien imposed by sec_6321 shall not be valid as against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until notice has been filed sec_6323 defines a security_interest as an interest in property acquired by contract for the purpose of securing payment or performance of an obligation or indemnifying against loss or liability a security_interest exists at any time a if at such time the property is in existence and the interest has become protected under local law against a subsequent judgment lien arising out of an unsecured obligation and b to the extent that at such time the holder has parted with money or money’s worth in this case m contends that m has a security_interest that was in existence and protected under local law against a subsequent judgment lien arising out of an unsecured obligation even though m’s security_interest was never perfected by filing specifically m argues that m’s security_interest fits within an exception to the filing requirement minn stat ann sec_336 e which states that filing is not required for an assignment of accounts which does not alone or in conjunction with other gl-705191-00 assignments to the same assignee transfer a significant part of the outstanding accounts of the assignor emphasis added the purpose of this subsection was to protect assignees of accounts_receivable who receives casual or isolated assignments sec_336 e however does not apply to this case as m fails to have an account for two different reasons first minn stat sec_336 defines an account in part as any right to payment for goods sold or leased or for services rendered which is not evidenced by an instrument or chattel paper emphasis added in this case the taxpayer had a right to payment for the sale of his stock which is not a payment for goods sold see minn stat sec_336 h excluding money documents and instruments from the definition of goods second an account cannot be evidenced by an instrument and an instrument is defined in part at minn stat i as any writing which evidences a right to the payment of money in this case the taxpayer received a note which is an instrument and precludes m from arguing that m had an account thus sec_336 e which applies only to accounts cannot apply to this case as there are no accounts we understand that m also argues that the seminal case of 317_fsupp_837 e d ark applies to this case but we think that standard lumber does not apply to this case in standard the taxpayer sold picture frames to k-mart and had an account receivable for dollar_figure the taxpayer assigned the k-mart account receivable to standard lumber company which failed to file a financing statement the service then filed a nftl against all of the taxpayer’s property and rights to property in a subsequent interpleader action standard lumber company argued that its unfiled security_interest primed the federal_tax_lien because it fell within the filing exception of sec_336 e the district_court agreed with standard lumber company reasoning that standard lumber company had received a security_interest in an account receivable that did not have to be filed to be perfected this district_court decision however does not apply to the present case because as previously discussed there is no account receivable finally m cannot have a perfected security_interest because m failed to take possession of the m corp note minnesota law provides that an assignee of a security_interest in a promissory note can perfect its security_interest only by taking possession of the note see 633_f2d_98 8th cir interpreting minnesota law and holding that security_interest in note is perfected only by taking possession see eg 966_f2d_1338 10th cir 743_f2d_413 6th cir cases discussing possession for perfection of notes that is because minn stat sec_336 provides in part that a security_interest in an instrument such as a note can be perfected only by taking possession of the instrument accordingly m has only an in limited circumstances it is possible under sec_336 and to have a perfected security_interest in a note for days without obtaining possession but this exception is not relevant to the present discussion gl-705191-00 unperfected security_interest in the m corp note as m failed to obtain possession of that note in conclusion m fails the requirement of sec_6323 requiring m to have an interest that has become protected under local law against a subsequent judgment lien arising out of an unsecured obligation thus under sec_6323 the service’s nftl primes m’s prior but unperfected security_interest m cannot successfully argue that first in time is first in right as congress has specifically defined the term security_interest and m fails to have such an interest consequently the service cannot remit amount c to her under the theory that m had a perfected security_interest that primes the nftl this document is not to be cited as precedent sec_6110 if you have any questions please contact the attorney assigned to this case who can be reached at
